Citation Nr: 1500448	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  08-19 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran service on active duty from January 1967 to December 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.


REMAND

Unfortunately, the Board must remand for another VA examination and opinion prior to any further adjudication of the Veteran's skin cancer claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide an examination, the examination must be adequate).  The Board's previous remand requested a VA examiner to opine regarding whether the Veteran's skin cancer was related to service, to include as due to exposure to herbicides.  The December 2012 VA examiner gave a conclusory rationale for the opinion that it was less likely than not that basal cell carcinoma was caused by service or herbicide exposure.  Therefore, the remand instructions were not completed and the Board must remand again to avoid prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the remand).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise who has not previously examined the Veteran, to determine the etiology of the diagnosed status post basal cell carcinoma.  The examination report should include discussion of the Veteran's documented medical history and assertions.  Any necessary tests and studies should be accomplished with all results made available to the examiner prior to the completion of the report.  For purposes of making the determination, the examiner should concede that the Veteran was exposed to herbicides during service.  The claims file must be reviewed by the examiner and the examiner must note that review.  The examiner should also consider the Veteran's statements and statements from his sister regarding symptoms in service and his statements of continuous symptoms of skin problems since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Lastly, the examiner should reconcile the opinion with other opinions of record.  The examiner should set forth all examination findings, with the rationale for the conclusions reached.  The examiner must address the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's status post basal cell carcinoma was incurred in or caused by military service?  Please provide a rationale for the opinion.

(b) Is it at least as likely as not (50 percent probability or greater) that the Veteran's status post basal cell carcinoma was caused by exposure to herbicides during military service?  Please provide a rationale for the opinion.
 
2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

